—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from so much of an order of the Family Court, Nassau County (Koenig, J.), dated April 14, 1998, as granted custody of the child to the petitioner.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The mother challenges the award of custody of her now 10-year old daughter to her sister, who has cared for the child since she was two. We reject the mother’s contention that the award was not supported by a showing of extraordinary circumstances (see, Matter of Bennett v Jeffreys, 40 NY2d 543; *546Matter of Pauline G. v Carolyn F., 187 AD2d 589). In addition, the record supports the Family Court’s determination that it was in the best interests of the child to award custody to the petitioner, the maternal aunt (see, Matter of Bennett v Jeffreys, supra). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.